Citation Nr: 0620159	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was 
denied by an October 1991 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the October 1991 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's bilateral hearing loss is not related to 
active service.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision which denied a claim for 
service connection for hearing loss is final. 38 U.S.C. § 
7105 (West 1991); 38 C.F.R. § 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been submitted since the 
October 1991 rating decision, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened. 38 
U.S.C.A. §§ 5108, 38 C.F.R. §§ 3.156 (2005).

3.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, the Board 
observes that in light of the favorable outcome of this 
appeal with respect to this issue, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  

With respect to whether the newly-reopened claim for service 
connection can be granted, prior to initial adjudication of 
the veteran's claim, VA met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter dated in October 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to submit any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).     

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  However, a letter dated in March 
2006 informed the veteran how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in April 2003. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for 
bilateral hearing loss

In a decision dated in October 1991, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  
Thus, the October 1991 decision is final.  

The veteran's application to reopen his claim of service 
connection for hearing loss was received in October 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an April 2003 rating decision, the RO 
reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss but denied the claim on 
the merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The basis for the October 1991 denial of service connection 
for a hearing loss was that the record contained no evidence 
of hearing loss during service, on examination at the time of 
separation from service, or within the one-year presumptive 
period following separation from service.  

At the time of the October 1991 rating decision, the record 
contained the veteran's service medical records and private 
medical records including a September 1985 audiogram, a May 
1991 audiogram, and an August 1991 letter from Dr. JMP, all 
confirming high frequency sensory hearing loss in both ears.  

Subsequent to the October 1991 rating decision, evidence has 
been submitted which is both new and material to the claim; 
specifically, a January 2003 letter from Dr. TES which 
attributes the veteran's bilateral hearing loss to his 
military service exposure to gunfire and artillery.  This new 
evidence is material because it offers a link between the 
veteran's current hearing disability and his military 
service.   

Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hearing loss is reopened.     

III.	Entitlement to service connection for bilateral 
hearing loss

As the Board has determined that new and material evidence 
has been submitted, the Board will proceed with a decision on 
the merits.  The veteran asserts that he is entitled to 
service connection for bilateral hearing loss and attributes 
his hearing loss to acoustic trauma while a member of an 
artillery unit during service.  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Further, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hearing loss is factually shown during service.  
The Board concludes it was not.  

The record indicates that the veteran was a canoneer during 
the veteran's service in Vietnam.  However, despite the 
exposure to canon fire and artillery, the service medical 
records are absent complaints, findings or diagnoses of 
hearing loss during service.  On the clinical examination for 
separation from service, the veteran's hearing was evaluated 
as normal.  Thus, there is no medical evidence that shows 
that the veteran suffered from hearing loss during service.  
Rather, the medical evidence shows that his hearing was 
normal at service separation.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of hearing loss in the record is not until 1985, more 
than ten years after the appellant's discharge from service; 
and the veteran testified at the April 2006 hearing that he 
first sought treatment for his defective hearing in the early 
1980s.  Therefore, a preponderance of the evidence is against 
service on the basis of hearing loss disability being shown 
during service or within one year of discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's discharge in 1973 and 1985, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

In support of his claim, the veteran has submitted two 
statements.  The first, a January 2003 letter from Dr. TES, 
notes that after reviewing of results of an audiological 
examination test conducted the week prior, he felt that the 
veteran had bilateral hearing loss due to at least in part 
continuous exposure to gunfire and artillery explosions while 
participating in military combat.  The second, a January 2003 
statement by Dr. VRN, indicates that the veteran has 
bilateral hearing loss since he was in the Vietnam War.  

In contrast, however, an April 2003 VA examination report 
contains an opinion, which notes that since the veteran's 
service medical records are negative for hearing loss, and 
since the veteran was noted to have completely normal 
auditory thresholds in all frequencies at separation from 
service, it would appear most likely that the veteran's 
hearing loss has occurred subsequent to separation from 
service.  Dr. JRF opined that it was, therefore, less likely 
than not that the veteran's current hearing loss was related 
to military service.

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  This 
responsibility is more difficult when medical opinions 
diverge.  The Board cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
private physicians' medical opinions.  While the private 
physicians indicated that the veteran's hearing loss was 
related to his military service; these conclusions were based 
on a history provided by the veteran.  This unfortunately 
fails to take into account the relevant service medical 
records on file which are not only absent any indication of 
hearing loss during the veteran's time in the service, and 
especially at separation, but actually show that the veteran 
did not have hearing loss at service separation.    

In comparison, all of these factors were considered by the 
April 2003 VA examiner, and the VA examiner's opinion was 
rendered only after an objective examination was conducted 
combined with a review of the claims file and the veteran's 
pertinent medical history.  
   
Thus, the Board finds that the VA examiner's April 2003 
reasoned medical opinion is accordingly more probative than 
the January 2003 statements by the veteran's private 
physicians.  In addition, the lapse in time between the 
veteran's active service and the first diagnosis of hearing 
loss also weighs against the claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Thus, the evidence preponderates against a finding that the 
veteran's hearing loss is related to his military service or 
any incident of military service.

Although the veteran contends that his hearing loss is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


